Case 6:20-cv-01220-WWB-LRH Document 73 Filed 02/18/21 Page 1 of 3 PageID 587




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA


 JOHN DOE,                                      Case No. 6:20-cv-01220-WWB-
                                                LRH
 Plaintiff,
                                                Judge: BERGER
 v.
                                                RESPONSE TO MOTION TO
 EMBRY-RIDDLE                                   EXTEND DISCOVERY
 AERONAUTICAL UNIVERSITY,                       DEADLINE
 INC.

 Defendant



       Plaintiff John Doe respectfully submit this Response to Defendant’s Motion

to Extend Discovery Deadline. (Doc#72.)

       Plaintiff’s Counsel, when time is not of the essence, typically does not oppose,

as a matter of professional courtesy, requests for reasonable extensions of time.

Counsel takes very seriously the obligation to respect Counsel’s and the Court’s time

and schedules and strives to conduct this Litigation, like every other case, with an

attitude of cooperation and truthfulness.

       Plaintiff’s Counsel has observed that this Court, in the past and in other

matters, has strictly enforced discovery deadlines. The Court’s Civil Discovery

Handbook, §I(F), provides that discovery requests “must be served” sufficiently in

advance of deadlines “to permit the opposing party to respond before the discovery


                                            1
Case 6:20-cv-01220-WWB-LRH Document 73 Filed 02/18/21 Page 2 of 3 PageID 588




deadline.” Plaintiff does not claim any prejudice if the Court grants this request,

other than an obligation to respond to discovery requests that would otherwise have

been untimely.1

      Plaintiff, therefore, defers to the Court’s judgment in this matter.



                                              FOR PLAINTIFF:

                                              /s/ Joshua Engel
                                              JOSHUA ADAM ENGEL (OH
                                              0075769)
                                                     (TRIAL COUNSEL)
                                                     Pro hac vice
                                              ANNE TAMASHASKY (OH
                                              0064393)
                                                     Pro hac vice
                                              ENGEL AND MARTIN, LLC
                                              4660 Duke Drive, Ste. 101
                                              Mason, OH 45040
                                              (513) 445-9600
                                              (513) 492-8989 (Fax)
                                              engel@engelandmartin.com

                                              Lori A. Sochin (FL 013048)
                                              LUBELL | ROSEN
                                              1 Alhambra Plaza, Suite 1410
                                              Coral Gables, FL 33134
                                              (305) 655-3425
                                              (305) 442-9047
                                              las@lubellrosen.com

1
  The discovery request at issue include six additional discovery requests, four
additional interrogatories, and seventeen additional requests for admissions. Many
of the requests are objectionable for other reasons and unlikely to advance the
resolution of this case. For example, Request for Admission No. 6 asks, “Admit that
you raped Jane Roe.”
                                          2
Case 6:20-cv-01220-WWB-LRH Document 73 Filed 02/18/21 Page 3 of 3 PageID 589




                            CERTIFICATE OF SERVICE
       This certifies that the foregoing was filed electronically on February 18,
2021. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system.


                                               ____/s/ Joshua Engel ______
                                               Joshua Adam Engel (Ohio No.
                                               0075769)
                                                     pro hac vice




                                           3
